The questions presented arise on demurrer to the bill. The demurrer, for the purposes of the present inquiry, is regarded as an admission by the defendants of the truth of all material statements of fact contained in the bill which are well pleaded, but not of the inferences or conclusions of law which the plaintiff has seen fit to incorporate therein. Pearson v. Tower, 55 N.H. 36; Eastman v. Thayer, 60 N.H. 408. The truth of the allegation that the defendants' acts of which the plaintiff complains were "without right" is not admitted by the demurrer. In fact, the controversy between the parties relates to the legal right of the defendants, under the lease, to dispossess the plaintiff. The bill states that the defendants claimed the plaintiff had violated the lease in permitting the public library to be in the leased rooms, and urged this as a justification for their forcible entry. The point in dispute is thus made plain, and upon its determination *Page 244 
the question of the parties' possessory rights depends. For the adjudication of such a question an action at law affords an appropriate remedy. While the plaintiff does not deny this general proposition, he insists that equity has jurisdiction, because, as he claims, his injury is in its nature irreparable and not susceptible of being compensated in damages. The relief he seeks is in effect an order reinstating him in possession of the rooms. At the filing of the bill he was out of possession. The defendants had dispossessed him and were in the actual occupation under a claim of right. See Wangelin v. Goe, 50 Ill. 459; Mead v. Camfield, 3 Stock. 38. The plaintiff's position does not differ from that of an evicted tenant. If the eviction was wrongful, he may have redress by an action of trespass or other appropriate proceeding at law, in which compensatory damages are recoverable. 1 Tay. L.  T., s. 317; Crocker v. Hill, 61 N.H. 345. In such cases the general principle is that where the plaintiff's legal right is not clear, or where it is disputed, equity will not interfere and issue final orders or. decrees, before the right is established by proceedings at law. 2 Beach Inj., s. 1164; Bassett v. Company, 47 N.H. 426, 437. "To this rule some exceptions are allowed, arising in cases of pressing necessity, when it clearly appears that no adequate remedy at law exists, and that irreparable and permanent injury must result unless the summary process by injunction is interposed. But to authorize the interposition of equity in such a case, the mischief must be imminent, the remedy at law clearly inadequate to afford redress, and the right supposed to be invaded must be clear or long enjoyed by the plaintiff." Perkins v. Foye, 60 N.H. 496.
The plaintiff's case does not fall within the exceptions to the rule above referred to. Even if the establishment of the right at law is not a prerequisite to the maintenance of his bill for the specific performance of the defendants' covenants, it is not perceived why the redress at law would not be adequate. The injury suffered resulted from the trespass of the defendants, who would be liable for all such damages as were naturally occasioned thereby. Upon demurrer, the mere allegation in the bill that the injury is irreparable "is to be regarded only as an expression by the plaintiff of the views entertained by him upon his case. The court are not precluded by the matter charged from looking to the facts alleged, as setting forth the nature of the grievance, and the extent and character of the threatened injury, for the purpose of determining whether, upon the facts, the case is or may be one of irreparable injury." Coe v. Company,37 N.H. 254, 263, 264; Boston  Maine R. R. v. Railroad, 57 N.H. 200, 202. The defendants' acts, if wrongful, were mere trespasses under a claim of right, resulting in no such consequences to the plaintiff as to *Page 245 
create a pressing necessity for the exclusive exercise of the jurisdiction of equity in his behalf. "The exigency of the case is not thus urgent." Coe v. Company, supra.
Nor is the claim tenable that resort to equity is authorized in this case in order to avoid a multiplicity of suits. No reason is suggested why the whole controversy might not be conveniently and finally settled in a single suit at law. If the question of the legal right to the possession is determined and established in the proper jurisdiction in the plaintiff's favor, there is no reason to suppose that further litigation would be necessary for the vindication of his adjudicated right. The language of the court in Burnham v. Kempton, 44 N.H. 78, 95, is applicable in this connection: "The only threat proved or pretended in this case is to assert what the defendants claim as a right. If the question of right were settled against them, there is no reason to believe the injury would ever be repeated. . . . The parties evidently came here to have their rights at law settled, for there is nothing in the controversy now here but their legal rights; nor can there be any pretence that a single suit at law will not settle the right, but if the plaintiffs' rights have been disturbed they can recover full and adequate damages for all the wrongs they have suffered."
As bearing upon the question of the adequacy of an action at law, the ability of the defendant to respond in damages has been deemed in some cases a matter of importance. Winnipissiogee Lake Co. v. Worster,29 N.H. 433, 449; Morgan v. Palmer, 48 N.H. 336, 338; Amoskeag Mfg. Co. v. Shirley, 69 N.H. 269, 271. But this question is not properly raised in the present case, since the financial irresponsibility of only one of the defendants is alleged. The other may be amply able to compensate the plaintiff for all the damages he has suffered in consequence of the alleged wrongful acts of the defendants. Hodgman v. Richards, 45 N.H. 28, 30.
It is to be noted that this is not a bill brought in aid of a suit at law. Hodgman v. Richards, supra. No suit at law has been brought. The plaintiff has invoked the jurisdiction of equity alone to determine the legal rights of the parties and to obtain final relief through equitable orders and decrees. The bill does not disclose facts authorizing such procedure. The order of the court overruling the demurrer was error.
Exception sustained.
All concurred. *Page 246